The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is responsive to the application filed on 11/19/2018.
Claims 1-20 are pending in this application. This action is made non-final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding independent claim 1, the “a virtual reality environment” is being recited; However, it appears that the operation apparatus would reasonably be interpreted by one of ordinary skill in the art as software, per se because all those that contain in the system are software components (e.g., an immersive VR environment engine, a virtual flight management computer, a communication channel). As such, it is believed that the operation apparatus of claim 1 is reasonably interpreted as functional descriptive material, per se. The functional descriptive material is nonstatutory when claimed as descriptive material per se, 33 F.3d at 1360, 31 USPQ2d at 1759
Claims 2-8 are dependent claims of claim 1. Accordingly, claims 2-8 also fail to recite statutory subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102 (old 102 e)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(e) as being anticipated by Liberatore (US 2019/0244537, hereafter Liberatore).
Re claims 9, 1, and 13, Liberatore teaches one or more computer storage devices having computer-executable instructions stored thereon for operating an immersive virtual reality (VR) environment platform, which, on execution by a computer, cause the computer to perform operations comprising: 
operating an immersive VR environment engine comprising aircraft control and display units and providing an immersive VR environment of an aircraft ([0004], training for a n aircraft pilot during a flight simulator); 
displaying a view of an immersive VR environment on a head mounted display (HMD) ([0006], a head-mounted display); 
receiving aircraft flight deck control inputs for the immersive VR environment through virtual interaction points ([0025], to change various parameters in the simulation software during a training session); 
operating a virtual flight management computer (FMC) running an operational flight program (OFP) ([0024], the display 230 can show the instructor the simulated flight conditions, trainee flight-inputs, and what the trainee sees and does in real time. Input devices 240 can also be coupled to the instructor terminal 220 to allow the instructor to manage the simulation software, change flight operations, conditions, errors, and the like and generally to provide relevant instruction to the trainee); 
providing physical feedback to a user of the VR environment platform through a physical interaction point simulating an aircraft control ([0023], includes feedback devices 180, such as audiovisual and haptic/physical feedback devices, such as gloves, vests, wearable technology, etc.); 
operating a flight simulator component interfacing with the immersive VR environment engine and the virtual FMC ([0023], during the training session and provide the trainee with a realistic environment during the aircraft flight simulation); and 
coupling the immersive VR environment engine with the virtual FMC with a protocol buffer, the protocol buffer emulating FMC communication protocols to permit the immersive VR environment engine to run the virtual FMC (fig. 1 and [0022], the pilot training system). 	Re claims 2 and 14, the rejection of claim 1 is incorporated. Liberatore teaches further comprising: a head mounted display (HMD) for displaying a view of an immersive VR environment ([0023], A virtual-reality headset, or head mounted display (HMD), 190, is also provided in the kit 110. The HMD includes at least one or two displays positioned in front of the users eyes so that no matter what direction the user looks, the display remains in front of his/her eyes).  	Re claims 3 and 15, the rejection of claim 1 is incorporated. Liberatore teaches further comprising: 
virtual interaction points providing aircraft flight deck control inputs for the immersive VR environment ([0022], control, facilitate and monitor the trainee's training session).  	Re claims 4 and 16, the rejection of claim 1 is incorporated. Liberatore teaches further comprising: 
a physical interaction point simulating an aircraft control and providing physical feedback to a user, or receiving a physical input from the user, of the VR environment platform ([0006], input device coupled to the training terminal, the at least one input device configured to receive inputs from a trainee seated in the seat to control at least one aspect of the simulated environment).  	Re claims 5 and 17, the rejection of claim 1 is incorporated. Liberatore teaches further comprising: 
a flight simulator component interfacing with the immersive VR environment engine and the virtual FMC (fig. 1 and [0006], flight simulator training).  	Re claims 6, 10, and 18, the rejection of claim 5 is incorporated. Liberatore teaches further comprising: 
an instructor operator station component interfacing with the flight simulator component ([0022], The remote site 140 may be used by an instructor or trainer in order to control, facilitate and monitor the trainee's training session. Through the network 130, the trainer and trainee can communicate instantaneously and the instructor can control various aspects of the session, such as introduce simulated abnormal flight conditions).  	Re claims 7, 11, and 19, the rejection of claim 5 is incorporated. Liberatore teaches further comprising: 
a test environment core component interfacing with the flight simulator component, the immersive VR environment engine, and the virtual FMC (fig. 1, flight training simulator system).  	Re claims 8, 12, and 20, the rejection of claim 7 is incorporated. Liberatore teaches further comprising: 
at least one component interfacing with the test environment core component and selected from the list comprising at least of: navigation simulation, data link simulation, air traffic control simulation, and flight visualization ([0030] and [0048], These HMI devices 170, 180, 190, 200 can simulate the visual and physical flight experience of a real cockpit environment in the same manner used when the software is provided directly on the training terminal). 
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111 ( c ) to consider these references fully when responding to this action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-270-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN H VU/Primary Examiner, Art Unit 2177